Citation Nr: 1013233	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The appellant had unverified periods of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
cardiovascular disability.  In June 2009, the Board remanded 
the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  The Veteran will be advised if further action 
is needed on his part.


REMAND

The record contains reports that the Veteran had periods of 
active duty for training from November 1981 to April 1982 
and from April 1983 to January 1984.  In February 2008, the 
RO asked the National Personnel Records Center to verify the 
appellant's periods of unverified service noting the 
reported periods of service.  NPRC responded that the 
appellant had no active service other than active duty for 
training, but it did not specify the periods of active duty 
for training.

Verification of the service from April 1983 to January 1984 
is particularly important because there is evidence that 
mitral valve prolapse became symptomatic during this period.  

Pursuant to the Board's previous remand, the Veteran was 
afforded a VA examination.  The examiner stated that he 
could essentially answer none of the questions posed in the 
remand without resort to speculation.  The United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that where an examiner reports that opinions cannot be 
provided without resort to speculation, it is necessary to 
determine whether there is additional information that could 
enable the examiner to provide the necessary opinion or 
whether the inability to provide the opinion was based on 
the limits of medical knowledge.  Jones v. Shinseki, No. 07-
3060 (U.S. Vet. App. Mar. 25, 2010).  Clarification is 
needed in this case.

Accordingly, the case is REMANDED for the following:

1.  Take the necessary steps to verify 
all of the appellant's periods of active 
duty for training and any periods of 
inactive duty training.

2.  If verification is received that the 
appellant was on active duty for 
training at any time from July to 
September 1983, ask the examiner who 
provided the November 2009 opinion to 
clarify whether there is additional 
information that would enable him to 
provide the opinions he declined to 
provide on that examination; or whether 
his inability to provide the requested 
opinions was based on the limits of 
medical knowledge.

3.  If the benefits sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




